Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETALIED ACTION
The amendment filed 10/11/2022 has been entered. Claims 1-24 are pending. Claims 1, 11, and 21 have been amended. No claim is added or amended. 

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Robotham fails to disclose “generating, by at least one processor, a user activity information representative of the user activity performed by a plurality of users on a web page displayed on a plurality of client devices during visits to the web page”
In response to the applicant’s argument Robotham in [0282] teaches when multiple clients 24 have access to the same visual content 10 (the same web page) using different clients devices, in [0071], the client responds to any user interface actions taken by the user related to the rasterized visual content (visual content elements such as Web pages, in [0066], (e.g., selection of a display item using a pointing device), and determines whether to transmit notification of the user's action to the server for further processing. The server interprets such events as user interface actions on its own proxy display surface and responds by generating the appropriate events and/or actions on its display surface, and in [0069] a single server provides remote browsing services to multiple clients through one or more communications paths. The services to each client can be provided through one or more remote browsing sessions.
Therefore, after multiple clients have accessed to the same visual content 10 (the same web page) using different clients devices and preparing user interface actions performed on visual content elements such as Web pages and determines to transmit notification of the user actions to the server. In addition, [0242], Client user interface selection events are typically generated by user interface actions such as mouse clicks, pen clicks, or button presses.
That: Robotham fails to disclose “generating a dataset based on the user activity information, the dataset including data associated with a plurality of viewports”
In response to the applicant’s argument Robotham in [0226] teaches the server generates a structural representation of the reference visual content element 10 and applies any data supplied by the input field(s) with respect to their associated structural component, in [0065], viewports may be defined on the display by dedicating the corresponding memory locations to display data associated with these viewports and the user inputs are for example location events that define the location of a pointing device and selection events that define a selection action on a client display surface, [0241]-[0242], therefore, the generated structural representation of the visual content element (web page) is based on different user inputs).
Therefore, Robotham clearly teaches generating a representation of visual content element (we page) based on users’ inputs which are the user actions performed on the visual content (web page) for example zooming functions that implemented using two or more client viewports.
That:  Robotham fails to disclose “the dataset comprises a pan or zoom dataset that indicates zoom levels associated with each of the viewports with respect to an entirety of the web page, wherein the pan or zoom dataset comprises coordinates for each of the viewports indicating display positions of the viewports within a display the entirety of the web page”
In response to the applicant’s argument [0181], within a client viewport of a given size, more can be shown of the lower level representation than of the higher-level representation. Therefore, the visual effect is one of "zooming in" or "zooming out" using location-sensitive information. These "zooming" functions can be implemented using two or more client viewports 16, or within a single client viewport, in [0475], viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region. This type of interface can extend the viewable area of the rasterized component beyond the specified selection region, and in [0177], thus, the client device 24 can display as much of the overview representation as possible within a client viewport 16 that is as large as possible, but no larger than necessary to display the entire overview representation.
Therefore, Robotham clearly teaches the representation includes the panning, scrolling and/or zooming actions of the component representation on two or more client viewports, display as much of the overview representation as possible within a client viewport. 
That: Robotham fails to disclose “determining a salience of each area of the web page based on the dataset”
In response to the applicant’s argument Robotham in [0093] teaches a web page can have one constituent component 12 in a text form, another in an image, and yet another as a table. If these separate components are rendered as adjacent pixel regions 124, a selected pixel region 124 can be readily defined that includes only selected sub-regions of each of these rendered constituent components.
Therefore, Robotham clearly teaches defining selected sub-regions of rendered constituent components of a web page which corresponds to the determining salience of each area of the web page limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/357,628 (hereinafter ‘628). The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables.
Current application claim 1
‘628 Co-pending application claim
1.       A method for tracking a user activity, comprising: generating, by at least one processor, a user activity information representative of the user activity performed by a plurality of users on a web page displayed on a plurality of client devices during visits to the web page; generating a dataset using on the user activity information, the dataset including data associated with a plurality of viewports, wherein the viewports are visible portions of the web page displayed by the plurality of client devices to the users during the visits, wherein the dataset comprises a pan or zoom dataset that indicates zoom levels associated with each of the viewports with respect to an entirety of the web page, wherein the pan or zoom dataset comprises coordinates for each of the viewports indicating display positions of the viewports within a display the entirety of the web page; determining a salience of each area of the web page based on the dataset; generating, based on the dataset and the salience of each area, an exposure map associated with the web page, wherein the exposure map comprises a visual representation of the web page displayed during the visits including a heat map graphically identifies levels of interaction or display to the users based on the salience of each area of the web page; and causing the exposure map to be displayed on a playback display that is separate from the plurality of client devices.
1.    A method for tracking, at a server, browsing activity of a user on a client device, comprising: determining, by a processor of a server, based on browsing activity information of a user interacting with a page displayed on the client device, a salience to the user of each area of a page-view for a page  includes information associated with a plurality of viewports, and wherein each viewport of the plurality of viewports is a visible area of the page on a display of the client device at any given moment and has a size that is less than an entirety of the page; generating an exposure map at a page level-view based on at least two viewports of the plurality of viewports, wherein the exposure map compensates, for differences between a layout of the page on at the client device and, and wherein the exposure map indicates the salience to the user of each area of the page-view for the page; and providing for display of the exposure map on an output display that is separate from the display of the client device.




Claim 1 of the current application and claim 1 of the ‘628 Co-pending application are about tracking browsing activity of a user on a webpage, determining a salience of each area of the web page, generating, an exposure map, and causing the exposure map to be displayed on an output display that is separate from the client devices. 
The difference between claim 1 of the current application and claim 1 of the ‘628 Co-pending application is that the current application is “generating, by at least one processor, a user activity information representative of the user activity performed by a plurality of users on a web page displayed on a plurality of client devices during visits to the web page; generating a dataset using on the user activity information, the dataset including data associated with a plurality of viewports, wherein the dataset comprises a pan or zoom dataset that indicates zoom levels associated with each of the viewports with respect to an entirety of the web page, wherein the pan or zoom dataset comprises coordinates for each of the viewports indicating display positions of the viewports within a display the entirety of the web page, and generating, based on the dataset and the salience of each area, an exposure map associated with the web page, wherein the exposure map comprises a visual representation of the web page displayed during the visits including a heat map graphically identifies levels of interaction or display to the users based on the salience of each area of the web page” and the ‘628 application is “wherein each viewport of the plurality of viewports is a visible area of the page on a display of the client device at any given moment and has a size that is less than an entirety of the page; generating an exposure map at a page level-view based on at least two viewports of the plurality of viewports, wherein the exposure map compensates, for differences between a layout of the page on at the client device and, and wherein the exposure map indicates the salience to the user of each area of the page-view for the page” Both the current application and ‘628 application have the same functionalities.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ‘628 application “wherein each viewport of the plurality of viewports is a visible area of the page on a display of the client device at any given moment and has a size that is less than an entirety of the page; generating an exposure map at a page level-view based on at least two viewports of the plurality of viewports, wherein the exposure map compensates, for differences between a layout of the page on at the client device and, and wherein the exposure map indicates the salience to the user of each area of the page-view for the page” to claim 1 of current application in order to easily identify user’s interaction on a web page.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robotham et al. (US 20070263007) hereinafter Robotham in view of Ascar et al. (US 20100169792) hereinafter Ascar.
Regarding claim 1, Robotham teaches a method for tracking a user activity (i.e. useful information about current client activity on the client device is echoed by the client to the server, [0271]), comprising: generating, by at least one processor, a user activity information representative of the user activity performed by a plurality of users on a web page displayed on a plurality of client devices during visits to the web page (i.e. When multiple clients 24 have access to the same visual content 10 (the same web page) using different clients devices, [0282], the client responds to any user interface actions taken by the user related to the rasterized visual content (visual content elements such as Web pages, [0071]), (e.g., selection of a display item using a pointing device), and determines whether to transmit notification of the user's action to the server for further processing. The server interprets such events as user interface actions on its own proxy display surface and responds by generating the appropriate events and/or actions on its display surface, [0066], a single server provides remote browsing services to multiple clients through one or more communications paths. The services to each client can be provided through one or more remote browsing sessions, [0069], and Client 24 user interface selection events are typically generated by user interface actions such as mouse clicks, pen clicks, or button presses, [0242]); generating a dataset based on the user activity information (i.e. the server generates a structural representation of the reference visual content element 10 and applies any data supplied by the input field(s) with respect to their associated structural component, [0226] and the user inputs are for example location events that define the location of a pointing device and selection events that define a selection action on a client display surface, [0241]-[0242], therefore, the generated structural representation of the visual content element is based on different user inputs), the dataset including data associated with a plurality of viewports, wherein the viewports are visible portions of the web page displayed by the plurality of client devices to the users during the visits (i.e. viewports may be defined on the display by dedicating the corresponding memory locations to display data associated with these viewports, [0065]), wherein the dataset comprises a pan or zoom dataset that indicates zoom levels associated with each of the viewports with respect to an entirety of the web page (i.e. Within a client viewport 16 of a given size, more can be shown of the lower level representation than of the higher level representation. Therefore, the visual effect is one of "zooming in" or "zooming out" using location-sensitive information. These "zooming" functions can be implemented using two or more client viewports 16, or within a single client viewport, [0181]), wherein the pan or zoom dataset comprises coordinates for each of the viewports indicating display positions of the viewports within a display the entirety of the web page (i.e. viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region. This type of interface can extend the viewable area of the rasterized component beyond the specified selection region, [0475] and thus, the client device 24 can display as much of the overview representation as possible within a client viewport 16 that is as large as possible, but no larger than necessary to display the entire overview representation, [0177]); determining a salience of each area of the web page based on the dataset (i.e. a Web page can have one constituent component 12 in a text form, another in an image, and yet another as a table. If these separate components are rendered as adjacent pixel regions 124, a selected pixel region 124 can be readily defined that includes only selected sub-regions of each of these rendered constituent components, [0093]); generating, based on the dataset and the salience of each area, an exposure map associated with the web page (i.e. a correspondence map can be created to relate corresponding parts of the different representations. This correspondence map assists in providing functions that require mappings between representations, such as supporting a user interface that selects or switches between the different representations, [0416], wherein the exposure map comprises a visual representation of the web page displayed during the visits including a heat map graphically identifies levels of interaction (i.e. the user is not constrained to work at a single level of detail, but can move relatively seamlessly across different levels while the system maintains the coherency of visual representation and user actions at the different levels, [0115]) or display to the users based on the salience of each area of the web page (i.e. correspondence map for mapping the selected region of interest to an associated segment of the visual content element such that only the associated segment is rendered, [0193]).
 However, Robotham does not explicitly disclose causing the exposure map to be displayed on a playback display that is separate from the plurality of client devices.
However, Ascar teaches causing the exposure map to be displayed on a playback display that is separate from the plurality of client devices (i.e. output data module may be configured to present output graphically on a display, [0052], other display device different than the client devices 130-138, [0020] and [0027] and the output comprises a heat map, claim 10). Therefore, 
Based on Robotham in view of Ascar it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Ascar to the system of Robotham in order to increase page viewing capability of Robotham system. 

Regarding claim 2, Robotham teaches the heat map is a two-dimensional heat map (i.e. When there is a mapping, the client display surface (X,Y) pixel coordinate pair is then transmitted to the server over communications path and mapped to the proxy display surface . The particular representation level associated with the client display surface coordinates is determined at the server, [0250]).

Regarding claim 3, Robotham teaches the user activity information comprises at least one event (i.e. user interface events should be transmitted to the server 22 for further processing, [0136]-[0137]), wherein the at least one event comprises: loading (i.e. download visual content), scrolling, moving a mouse cursor (i.e. a viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region, [0475]), clicking or selecting an element on the web page, resizing a window displaying the web page, activating a key on a keyboard or any combination thereof (i.e. the client 24 user to select a lower level representation from a higher level representation. Selection events include user interface actions such as mouse "clicks," pen clicks, or button presses, [0181]).

Regarding claim 4, Robotham teaches receiving web page content information collected by a tracking code on a plurality of browsers on the plurality of client devices (i.e. Web browsing cookies [0124] and a browsing system, the client and server share data about the source visual content element being browsed, and the client performs a specific browsing function assisted by the server, Abstract); and generating the exposure map based on the web page content information (i.e. a correspondence map can be created to relate corresponding parts of the different representations, [0416]).

Regarding claim 5, Robotham teaches the user activity information representative of the user activity performed by the plurality of users comprises a plurality of user activity information associated with the plurality of users (i.e. the client responds to any user interface actions taken by the user related to the rasterized visual content (visual content elements such as Web pages, [0071]) (e.g., selection of a display item using a pointing device), and determines whether to transmit notification of the user's action to the server for further processing. The server interprets such events as user interface actions on its own proxy display surface and responds by generating the appropriate events and/or actions on its display surface, [0066] and a single server provides remote browsing services to multiple clients through one or more communications paths. The services to each client can be provided through one or more remote browsing sessions, [0069]), and wherein the dataset comprises a plurality of datasets associated with the plurality of user activity information (i.e. the server generates a structural representation of the reference visual content element 10 and applies any data supplied by the input field(s) with respect to their associated structural component, [0226] and (i.e. viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region. This type of interface can extend the viewable area of the rasterized component beyond the specified selection region, [0475]).

Regarding claim 6, Robotham teaches determining the salience of each area of the web page further comprises determining the salience of each area of the web page based on the plurality of datasets (i.e. a Web page can have one constituent component 12 in a text form, another in an image, and yet another as a table. If these separate components are rendered as adjacent pixel regions 124, a selected pixel region 124 can be readily defined that includes only selected sub-regions of each of these rendered constituent components, [0093]), and wherein generating the exposure map comprises generating a plurality of visitor- level exposure maps based on the plurality of datasets and the salience of each area (i.e. a correspondence map can be created to relate corresponding parts of the different representations. This correspondence map assists in providing functions that require mappings between representations, such as supporting a user interface that selects or switches between the different representations, [0416], and aggregating the plurality of visitor-level exposure maps to generate the exposure map (i.e. Multiple pasteurized representations of different visual content elements, or their constituent components, can be combined into a composite visual content element, [0094] and In a combined system, a correspondence map can be created to relate corresponding parts of the different representations 14. This correspondence map assists in providing functions that require mappings between representations, [0416]).

Regarding claim 7, Robotham teaches the pan or zoom dataset further comprises a size of the web page displayed by one of the client devices (i.e. The proxy display surface 28 can be set to a given size, and those portions of the rendered visual content that fit within the size are rendered at that time, [0060]), a plurality of sizes of the viewports (i.e. the client device 24 divides a representation level into multiple tiles in which tile size is related to the size of a client viewport, [0178]), a position of the one of the viewports with respect to the web page (i.e. his shows how the visible watermark 120 can remain at a fixed viewport location, independent of the visual content element 10 being displayed, the representation level shown, or the positioning of the rasterized representation within the client viewport 16. This fixed position can be anywhere within the client viewport 16, including a region reserved for its display that is above, below or beside the pixel region displaying the rendered visual content, [0341]), a time period associated with the one of the viewports being active (i.e. The client device 24 can display pixels from one or more representation levels 14 at any given time by displaying selected portions of multiple display surfaces (one per representation level) in multiple client viewports 16 (one viewport per display surface), [0176]), a layout associated with a browser displaying the web page, or any combination thereof (i.e. Selection bookmarks are broadly applicable, such as for Web pages, in which the layout of a visual content element 10 remains relatively constant, even as the content rendered within the layout changes, [0185]).

Regarding claim 8, Robotham teaches the dataset further comprises an element data set that comprises position information associated with elements included in the web page (i.e. After the specified transaction is initiated and processed, a visual content element 10 that represents the results of the transaction can be rendered and displayed to the user, [0200]).

Regarding claim 9, Robotham teaches the salience of each area of the page is based on a number of times each area of the web page is included in one of the plurality of viewports (i.e. the client device 24 can display as much of the overview representation as possible within a client viewport 16 that is as large as possible, but no larger than necessary to display the entire overview representation, [0177] and user interface 9 allows the client 24 user to select or switch between representation levels within a single viewport, or across multiple viewports, [0179]), based on periods of time that each area of the web page is included in one of the plurality of viewports (i.e. The client device 24 can display pixels from one or more representation levels 14 at any given time by displaying selected portions of multiple display surfaces (one per representation level) in multiple client viewports 16 (one viewport per display surface), [0176]), a level of zoom associated with each area when each area of the web page is included in one of the plurality of viewports, or any combination thereof (i.e. the visual effect is one of "zooming in" or "zooming out" using location-sensitive information. These "zooming" functions can be implemented using two or more client viewports 16, or within a single client viewport 16. The effect to a client 24 user is that a single proxy display surface 28 exists, allowing a user to "zoom in" or "zoom out" across the proxy display surface 28 as needed, [0181]).

Regarding claim 10, Robotham teaches generating the exposure map associated with the web page comprises: for each user of the plurality of users, aggregating viewports associated with each user using the pan or zoom data set to generate pageview-level exposure maps for each user (i.e. When a composite visual element is rendered and displayed, a user interface for the rendered composite can treat each composite region as a viewport over the associated component rendered representation. Such a viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region, [0475] and Multiple pasteurized representations of different visual content elements, or their constituent components, can be combined into a composite visual content element, [0094]), wherein aggregating the viewports associated with each user comprises: overlaying the aggregated viewports associated with each user on page-view layouts, The overlay content can be applied so that it is visible within the client viewport 16, regardless of which sub-region of the client display surface 26 is being presented within the client viewport 16. As the user pans, scrolls or otherwise moves around the client display surface 26, the overlay content can be consistently displayed within an assigned sub-region of the client viewport [0335]), and mapping each of the viewports of the aggregated viewports from the page-view layouts to a reference layout that is different from the page- view layouts (i.e. represents the client viewport 16 in order to determine the pixel resolution when generating the overview bitmap. This provides the user with a single view of the overall layout of the visual content element 10. Even if the overview bitmap does not fit entirely into the client viewport 16, it is small enough so that the user can rapidly perceive the overall layout by scrolling, panning and/or tiling through the overview bitmap, [0113]); aggregating the pageview level exposure maps for each user to generate visitor-level exposure maps for each user (i.e. The pasteurized outputs of the specialized rendering functions 48 are composed by the overall rendering function 48 into a composite bitmap pixel representation 14 of the visual content element 10. The composite bitmap 14 can be represented as a single bitmap, or be dynamically assembled as needed by the rendering function 48 from the outputs of the specialized rendering functions, [0157]); and aggregating the visitor-level exposure maps for each user to generate the exposure map for the web page (i.e. a correspondence map can be created to relate corresponding parts of the different representations 14. This correspondence map assists in providing functions that require mappings between representations 14, such as supporting a user interface that selects or switches between the different representations, [0416]).

Regarding claims 11-24, the limitations of claims 11-24 are similar to the limitations of claims 1-10. Robotham further teaches a system for tracking a user activity, comprising: at least one processor; and a memory having instructions stored (i.e. A server 22 includes a processor 2, a server memory 4, and a mass storage device, [0052]); a computer-readable storage medium, having instructions stored thereon (i.e. A server memory 4, which may include volatile and non-volatile elements such as registers, cache, RAM, and ROM, provides a means of storing information required in the short term, or anticipated to be required in the short term, such as an operating system, executable computer program instructions, and data, [0053]). Therefore, the limitations of claims 11-24 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/28/22


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447